DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 November 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 16 August 2021. 
No claims have been cancelled.
Claims 1-5 are currently pending and considered below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	The instant application claims priority as a Continuation in Part of prior-filed US Application Number 15/885,903, filed on 01 February 2018, which claims priority to US Provisional Application Number 62/499,697, filed on 03 February 2017.
	The Examiner notes that the US Provisional Application Number 62/499,697 does not provide support for the method of exercising as claimed, and therefore claims 1-5 of the instant application do not receive priority benefit to the US Provisional Application. Claims 1-5 of the instant application are supported in the parent US Application Number 15/885,903, and therefore the instant application receives the benefit of the earlier effective filing date of 01 February 2018. 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 12, “said panels” should read --said pair of panels--
Claim 2, line 11, “the second surface” should read --the first surface--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein said sheet covers a majority of said pair of panels” in lines 8-9. The disclosure as originally filed does not provide support for a sheet covering a majority of the pair of panels. Instead, the disclosure as originally filed only supports a sheet coupled to and covering a second surface of each of the pair of panels. Therefore, this limitation represents new matter. Claims 2-5 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent No. 10076695) and further in view of Tricca (US Patent No. 4574101).
Regarding independent claim 1, Simon discloses a method of exercising, the steps of the method comprising:
providing an exercise pad (Fig. 14, Col. 4 lines 14-17, “another embodiment of the present invention that is convertible between a hockey rebounding device to a hockey slide training device”; see Col. 5 line 29 - Col. 6 line 46 for description of materials, construction and use of disclosed invention) comprising
	a pair of panels (two halves of sheet 60 connected by hinge 28; Col. 4 lines 34-35, “the sheet 60 may be folded about a hinge”; Figs. 6-7 illustrate hinge 28 for equivalent first embodiment of the invention shown in Fig. 1; see Col. 6 lines 17-46 for description of construction of disclosed invention), each of said pair of panels being configured to be positioned on a support surface (see Fig. 14), and
“The hinge 28 may be a polymer hinge 28” and Col. 3 lines 28-31, “the hinge 28 may include a first thick panel attached to the first flat sheet 18, a second thick panel attached to the second flat sheet 10, and a thin portion connecting the first thick panel and the second thick panel” with respect to the first embodiment of the disclosed invention; Col. 5 lines 55-56, “8. Poly hinge - Black Polypropylene UV resistant 1 ½” wide x 40” long x 1/10” thick”, indicating the hinge 28 is comprised of a sheet of black polypropylene with the disclosed dimensions) wherein said sheet is configured to frictionally engage the support surface thereby inhibiting said panels from sliding on the support surface (the Office notes that this limitation is broad, and as the polymer hinge 28 is capable of creating a coefficient of friction between the support surface and the sheet 60, it is therefore capable of inhibiting the panels/halves of sheet 60 from sliding on the support surface);
positioning the exercise pad assembly on the support surface (as shown in Fig. 14); and
exercising by sliding of at least one of a user’s feet on the exercise pad assembly (Col. 4 lines 22-30, “Once removed, slide blocks 132 may be attached to the posts 40. Once attached, as seen in FIG. 14, the device may allow a user to practice a sliding skating motion side to side, sliding one foot until it contacts block 132, and then may push against this block to slide across the board 60 to the other block 132, and repeating until the training is completed. This sliding training mimics the motion used by a skater when ice (or inline, etc.) skating” and Col. 6 lines 12-16, “Further, when in a skating motion training mode, a user may use the slide blocks to push off and slide across the sheet until the opposite foot reaches the opposite slide block, and again push off, repeating this motion during the training”).

    PNG
    media_image1.png
    396
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    375
    media_image2.png
    Greyscale

	Simon does not disclose wherein said sheet covers a majority of said pair of panels.
Tricca, in the same field of endeavor with regards to sheets that are coupled to a pair of panels, teaches a sheet (skin layer 22) that fully covers a bottom surface of a pair of panels (core layers 24) and forms a hinge (Fig. 3 and 5; Col. 3 lines 7-10, “One of the outer or skin layers may be continuous, while the other skin layer and the core layer are cut in two. When the mat is folded, it appears as in FIG. 3, the layer 22 being the continuous hinge layer”; in so much as Applicant has shown a sheet covering a majority of each of the pair of panels by showing a sheet covering a second/bottom surface of each of the pair of panels, Tricca shows the same).

    PNG
    media_image3.png
    239
    223
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    131
    246
    media_image4.png
    Greyscale

As Tricca teaches an analogous hinge connecting a pair of panels, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet/hinge of Simon such that it covers a bottom surface of each of the pair of panels, as is similarly taught by Tricca, for the purpose of providing a larger surface area of the sheet/hinge in contact with each of the panels to prevent the sheet/hinge from accidentally detaching from the pair of panels.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Patent No. 10076695) in view of Tricca (US Patent No. 4574101), and further in view of Sallinen (US Publication No. 20140256476).
	Simon as modified by Tricca teaches the invention as substantially claimed, see above.
	Regarding claim 2, Simon further teaches wherein each of said pair of panels has a first surface (top surface of each half of sheet 60 comprising post flanges 42), a second surface (bottom surface of each half of sheet 60 that couples to hinge 28), and said peripheral edge extending therebetween (edge between top surface and bottom surface of each half of sheet 60), said peripheral edge corresponding to each of said pair of panels having a first lateral side, a 
	the positioning step incorporating positioning of the second surface of each panel facing the support surface (in the unfolded position, bottom surface of each of the halves of sheet 60 will face the support surface); and
	the exercising step incorporating sliding of the at least one of the user’s feet on the first surface of at least one of the panels (see Col. 4 lines 22-30 and Col. 6 lines 12-16 cited above).

    PNG
    media_image5.png
    484
    800
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    375
    media_image6.png
    Greyscale


Simon does not teach said first surface (top surface) corresponding to each of said pair of panels angling downwardly toward said first lateral side of said corresponding panel to define a chamfer on said corresponding panel.
Sallinen, as analogous art to Simon with regards to exercise pad assemblies having two panels that are folded at a hinge point, teaches an exercise pad assembly (training pad 1) comprising a pair of panels (pad units 3) each having a top surface (surface level 6, equivalent to first surface/top surface of each half of sheet 60 of Simon) that angles downwardly toward a first lateral side of the corresponding panel to define a chamfer on said corresponding panel (Figs. 2-5).

    PNG
    media_image7.png
    285
    445
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first lateral side of each of the panels/halves of sheet 60 of Simon to have a chamfer as is similarly taught by Sallinen for the purpose of providing an easy to fold exercise pad assembly that avoids greater tension when folding the exercise pad assembly (Paragraph [0023] of Sallinen, “The angles of the cross section of the groove 5 exceed 90 degrees, whereby too great a tension is avoided in the folding angles as the pad of the training pad is folded”).
Regarding claim 3, Simon as modified further teaches wherein said sheet (hinge 28) has a primary surface (top surface that couples to the second/bottom surface of each of the pair of panels/halves of sheet 60) and a secondary surface (bottom surface that contacts the support surface), said second surface (bottom surface) corresponding to each of said panels being coupled to said primary surface of said sheet (primary/top surface of hinge 28 couples to second/bottom surface of each of the pair of panels/halves of sheet 60; see Fig. 6; see Col. 6 lines 17-46 for construction of disclosed invention) having said sheet covering each of said pair of panels (see Fig. 6, each of said panels/halves of sheet 60 have a portion of the bottom surface “The claimed invention differs from what currently exists. Prior to this device, there are no other ice hockey plastic puck skills training aid that fold conveniently in half. This feature makes portability easy, saves on storage space, and reduces shipping costs” and Col. 6 lines 65-66, “The present invention is uniquely designed device that folds in half”).
Regarding claim 4, Simon as modified further teaches wherein each of said pair of panels (halves of sheet 60) is positionable in an unfolded position having said second surface (bottom surface) corresponding to each of said pair of panels being oriented coplanar with each other (shown in Fig. 14), the step of positioning the exercise pad assembly further comprising unfolding the pair of panels and positioning the second surfaces of the pair of panels to be coplanar over the support surface (as shown in Fig. 14; Col. 6 lines 54-56, “How to Use the Invention: A hockey player unfolds the training aid and stands next to the device with a hockey stick and puck”).
Regarding claim 5, Simon as modified further teaches wherein the steps of the method further include each of said pair of panels (halves of sheet 60) being folded having said sheet (hinge 28) being compressed between said pair of panels (see Fig. 7; hinge 28 folds over itself such that bottom surfaces of each half of sheet 60 will contact one another in a folded position .

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that the prior art to Simon does not teach the sheet/hinge (28) as being configured to frictionally engage the support surface thereby inhibiting said panels from sliding on the support surface and that the rejection relies on the an interpretation of capability to provide resistance to slipping. The Office notes that the limitation as written is broad, and does not require any structural limitations with respect to the sheet or to the support surface. As Simon discloses the sheet/hinge (28) may be a polymer hinge (Col. 3 line 27, “The hinge 28 may be a polymer hinge 28”), or more specifically a polypropylene hinge (Col. 5 lines 55-56, “8. Poly hinge - Black Polypropylene UV resistant 1 ½” wide x 40” long x 1/10” thick”), where polypropylene is a known elastomeric material, indicating the sheet/hinge .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                                                                                                                                                                                                                                /GARRETT K ATKINSON/Primary Examiner, Art Unit 3784